DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This Application is a 371 of PCT/EP2019/074154 filed 09/11/2019, which also claims foreign benefit of UNITED KINGDOM GB1815293.4 filed 09/20/2018.
Claims 1-14 of this application are afforded the effective filing date of 09/20/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2021, 05/04/2022, and 11/04/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, drawn to a consumer product, in the reply filed on 11/04/2022 is acknowledged.  The traversal is on the ground(s) that the claims, as filed, readily lend themselves to a simultaneous search and examination, without imposing an undue burden. Applicant further alleged that any search of the claims of Group I directed to a consumer products which necessarily requires a particular form of microcapsules, would invariably encompass prior art which would also be relevant to methods of making consumer products with such microcapsules, as well as, methods of enhancing deposition and rinse resistance (Response to Election/Restriction Filed, page 2).  
This is not found persuasive because the present application is a national stage application under 35 U.S.C 371 and not a national application filed under 35 U.S.C 111(a). According to MPEP §823, [t]he analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). Since the present application is a national stage application under 35 U.S.C. 371, the restriction requirement analysis does not relate to undue search and examination burden, as such analysis only pertains to the restriction practice for national application filed under 35 U.S.C. 111(a). As such, the Examiner asserts that the unity of invention analysis for this present application is proper and maintains the restriction requirement between the claims of Groups I-III because said groups lack unity of invention for the reason as discussed in the Restriction filed 09/14/2022 (see page 4 of the Restriction), said reason being incorporated herein in its entirety.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2022.


Status of the Claims
Claims 1-14 are pending in this instant application, of which claims 13-14 are withdrawn at this time as being drawn to non-elected groups/inventions. 
Claims 1-12 are examined herein on the merits for patentability.

Specification
The disclosure is objected to because of the following informalities: the numerical values for the molecular weight of chitosan are improper (i.e., 500’000 and 5’000’000 – see Specification, page 3, lines 23-34, among others). Please amend all numerical values for the molecular weight of chitosan throughout the Specification to the proper form (i.e., 500,000 and 5,000,000).  
Appropriate correction is required.

Claim Objections
Claims 3 and 6 objected to because of the following informalities:  the numerical values for the molecular weight of chitosan as recited in claims 3 and 6 are improper. Please amend all numerical values for the molecular weight of chitosan to the proper form (i.e., 500,000 and 5,000,000).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-6 and 10, the recitation of “the shells” renders the claims indefinite because there is lack of antecedent basis for “the shells” (in plurality) in claim 1. It is unclear what “the shells” are claims 1, 4-6 and 10 referencing to, as claim 1 only recites “a shell” in singular form. Claims 2-3, 7-9 and 11-12 are also rejected as they directly or indirectly depend from indefinite claims 1.
Regarding claim 12, the zeta potentials as listed in claim 12 renders the claim indefinite because there is no recitation of “or” or “and” after the second zeta potential and thus, it is unclear if the zeta potential for the coated microcapsules is one of the three zeta potentials or the coated microcapsules have all three zeta potentials. For this office action and art rejection purpose, claim 12 is interpreted as the coated microcapsules have one of the three zeta potentials feature recited in claim 12, as zeta potential is recited in singular form.
As a result, claims 1-12 do not clearly set forth the metes and bounds of patent protection desired.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al (WO 2008/005693 A2) in view of Garces Garces (US 6,733,790 B1) and Smets et al (US 2015/0099680 A1), and as evidenced by EP1671652 (English translation and citation via EPO Patent Translate) and Ilaiyaraja et al (Asian Journal of Pharmaceutical Science, 2015, pp. 1-34).
Regarding claim 1, Farooq teaches a consumer product comprising a cationic polymer stabilized microcapsule composition, wherein the microcapsule composition contains a core and a shell around the core, and the core comprises a functional material such as a fragrance, wherein the shell of the microcapsules is coated with a film-forming polymer including chitosan (Abstract; [0005], [0012], [0014]-[0018], [0022], [0031], [0035]-[0036], [0039]-[0041], [0056]; Examples 1 and 3; claims 1, 7, 13-15, and 28). Farooq teaches the consumer product further contains a cationic polymer to increase the stability of the microcapsule (Abstract; [0006], [0008], [0010] and [0031]).
Garces Garces teaches a consumer product comprising microcapsules containing a matrix, wherein the matrix is coated with a chitosan (Abstract; column 1, lines 5-48; columns 2-4, columns 9-12 and column 16, lines 36-56; Examples 1-9; Table 1; claims 1, 6 and 8). Garces Garces teaches the consumer product further contains a cationic polymer such as chitosan (column 16, lines 36-56; Examples 1-9; Table 1).
It would have obvious to one of ordinary skill in the art to select chitosan as the film-forming polymer which coats the microcapsules in the consumer product of Farooq, as well as, incorporate chitosan as the cationic polymer that is additionally added to the consumer product, and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because Garces Garces provided the guidance to do so by indicating that chitosan can be preferably selected as the film-forming polymer that used as the outer coating polymer that forms the microcapsules, as well as, provides guidance for using chitosan as the cationic polymer that is additionally added to the consumer product, as the use of chitosan, as a whole, improves the stability of the microcapsules in the consumer product that contains surfactants (Garces Garces: column 2, lines 1-10; Examples 1-9), which are the same objective for the consumer product containing coated microcapsules of Farooq (Abstract; [0006], [0008], [0010] and [0031]). One of ordinary skill in the art would have been reasonable expectation of success of selecting chitosan as the film-forming polymer which coats the microcapsules in the consumer product of Farooq, as well as, incorporate chitosan as the cationic polymer that is additionally added to the consumer product because Smets establishes that chitosan is a known cationic polymer that can be suitably selected as the outer coating material for microcapsules, especially for consumer products such as cleaning or fabric care products, as this cationic polymer is known to function as deposition aid (Smets: Abstract, [0006], [0010], [0019]-[0027], [0063]-[0072], [0124], [0145]-[0160], [0230], and [0273]-[0275]). Smets further teaches that chitosan can be additionally included to the consumer product as it functions as a formaldehyde scavenger for the consumer product (Smets: [0273]-[0275]). Thus, an ordinary artisan seeking to enhance stability of the microcapsules, as well as, the deposition of the microcapsules a desired surface such as fabric or hair, would have looked to using chitosan as the film-forming polymer which coats the microcapsules in the consumer product of Farooq, as well as, incorporate chitosan as the cationic polymer that is additionally added to the consumer product, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 2, Garces Garces teaches the chitosan that added in the dispersion medium of the consumer product is Hydagen® CMF (column 12, lines 9-39; Examples 1-9 and Table 1). As evidenced by EP1671652, Hydagen® CMF is a chitosan having a molecular weight in the range of 500,000 to 5,000,000 g/mol and a degree of deacetylation in the range of 80-88% ([0009]-[0010]).
Regarding claim 3, Garces Garces teaches the chitosan that added in the dispersion medium of the consumer product is Hydagen® CMF (column 12, lines 9-39; Examples 1-9 and Table 1). As evidenced by EP1671652, Hydagen® CMF is a chitosan having a molecular weight of 500,000 to 5,000,000 g/mol and a degree of deacetylation in the range of 80-88% ([0009]-[0010]).
Regarding claim 4, Garces Garces teaches the chitosan that used as the outer coating polymer that forms the microcapsules is Hydagen® DCMF, which is chitosan that has a molecular weight from about 500,000 to about 800,000 daltons and a degree of deacetylation in the range of 80-88% (column 12, lines 9-39; Examples 1-9 and Table 1). 
Regarding claim 5, Garces Garces teaches the chitosan used as the outer coating polymer that forms the microcapsules is different from the chitosan used in the dispersion medium of the consumer product (column 12, lines 9-39; Examples 1-9 and Table 1).
Regarding claim 6, Garces Garces teaches the chitosan that used as the outer coating polymer that forms the microcapsules is Hydagen® DCMF, which is chitosan that has a molecular weight from about 500,000 to about 800,000 daltons and a degree of deacetylation in the range of 80-88% (column 12, lines 9-39; Examples 1-9 and Table 1).
Regarding claim 7, as discussed above, Farooq in view of Garces Garces and Smets have taught the structural components of the coated microcapsules of claim 1, and thus, zeta potential of between 0 mV and +50 mV, at a pH of 4 and an ion concentration of 0.001 mol/L as recited in claim 7, would have been implicit in the chitosan coated microcapsules of Farooq in view of Garces Garces and Smets because as evidenced by Ilaiyaraja, chitosan has pH dependent zeta potential, in which at acid pH such as pH 4, the zeta potential of chitosan is highly cationic, between +20 and +30 mV (Ilaiyaraja: pages 21-22 and 30 – Fig. 7).
Regarding claim 8, Smets provide the guidance for optimizing the volume-average size of the microcapsule of Farooq to a volume-mean particle size of from about 1 micrometers to about 100 micrometers, and particularly, 15 micrometers (Smets: [0063]-[0064]).
Regarding claim 9, Farooq teaches the consumer product further contains anionic surfactant (Abstract; [0005], [0012], [0014]-[0018], [0022], [0031], [0035]-[0036], [0039]-[0041], [0056]; Examples 1 and 3; claims 1, 7, 13-15, and 28).
Regarding claim 10, Farooq teaches the shell of the microcapsules comprise an aminoplast resin, a polyacrylate resin or a polyurethane resin (Abstract; [0005], [0012], [0014]-[0018], [0022], [0031], [0035]-[0036], [0039]-[0041], [0056]; Examples 1 and 3; claims 1, 7, 13-15, and 28).
Regarding claim 11, Farooq teaches the consumer product contains microcapsules in an amount of about 0.0001% to about 10% by weight, and particularly 3.6% by weight (Farooq: claim 28). Garces Garces teaches the consumer product contains 1% by weight of microcapsules (Garces Garces: Table 1).
Regarding claim 12, Farooq teaches the cationic polymer added to the consumer product in an amount of 0.001% to about 40% by weight (Farooq: [0036]), which overlaps the claimed parameter of from 0.00001 to 0.005 wt%. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameter, the optimization of the amount of free chitosan in the dispersing medium of the consumer product would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613